 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA Bar # 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5
     Attorneys for Defendant
 6   DANIEL V. GUINN

 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 1:06-CR-00016-1 DAD

12                          Plaintiff,             STIPULATION TO CONTINUE
                                                   SENTENCING HEARING; ORDER
13   vs.                                           THEREON

14   DANIEL V. GUINN,                              Date: March 25, 2019
                                                   Time: 10:00 a.m.
15                          Defendant.             Judge: Hon. Dal A. Drozd

16
17          IT IS HEREBY STIPULATED by and between the parties, through their respective

18   counsel, Assistant United States Attorney Vincente Tennerelli, Counsel for Plaintiff, and

19   Assistant Federal Defender Megan T. Hopkins, Counsel for Defendant, Daniel V. Guinn, that the

20   sentencing hearing currently set for February 19, 2019, at 10:00 a.m., before Judge Dale A.

21   Drozd, may be rescheduled to March 25, 2019, at 10:00 a.m.. The probation officer does not

22   oppose this request.

23          The reason for this request is that defense counsel needs additional time to develop a

24   release and treatment plan for Mr. Guinn, in order to present such a plan as an option for the

25   Court’s consideration prior to imposing a sentence. Defense counsel believed that the probation

26   officer in this matter was looking into placement at a residential re-entry center (RRC) for Mr.

27   Guinn, but upon receiving the dispositional memorandum and discussing the matter further with

28   the probation officer, defense counsel has learned that placement at an RRC has not been
 1   explored and is not being recommended, and therefore this is not presently an option for Mr.

 2   Guinn. Defense counsel wishes to explore residential treatment alternatives in lieu of RRC

 3   placement before proceeding to sentencing in this matter. Additionally, as of defense counsel’s

 4   last meeting with Mr. Guinn on Friday, February 8, 2019, defense counsel believes that Mr.

 5   Guinn’s mental health condition is decompensating and that a further evaluation is necessary so

 6   that the parties and the Court have up-to-date information regarding Mr. Guinn’s mental health

 7   status prior to the sentencing hearing.

 8                                                        Respectfully submitted,

 9                                                        MCGREGOR SCOTT
                                                          United States Attorney
10
11   Dated: February 12, 2019                             /s/ Vincente Tennerelli
                                                          VINCENTE TENNERELLI
12                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
13
14                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
15
16   Dated: February 12, 2019                             /s/ Megan T. Hopkins
                                                          MEGAN T. HOPKINS
17                                                        Assistant Federal Defender
                                                          Attorneys for Defendant
18                                                        DANIEL V. GUINN

19
20                                             ORDER

21          For the reasons set forth above, the requested continuance is granted for good cause. The

22   sentencing hearing as to Daniel V. Guinn currently set for February 19, 2019 is continued to

23   March 25, 2019, at 10:00 a.m.

24
     IT IS SO ORDERED.
25
26
        Dated:     February 12, 2019
                                                      UNITED STATES DISTRICT JUDGE
27
28

     Eche                                           -2-
